Citation Nr: 0408351	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  00-19 710A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for heart disease, 
claimed as secondary to service-connected posttraumatic 
stress disorder (PTSD) and diabetes mellitus.

2.  Entitlement to an initial disability evaluation in excess 
of 60 percent for service-connected low back disability, 
currently characterized as intervertebral disc syndrome (IDS) 
of the lumbar spine with radiculopathy left lower extremity.
 
3.  Entitlement to special monthly compensation (SMC) on 
account of the need for aid and attendance, or by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1970 to 
June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied entitlement to the benefits sought.  The veteran 
subsequently perfected this appeal.

In April 2002, the Board decided the following: 1) denied an 
effective date prior to April 1, 2000 for the award of 
service connection for a low back disability; 2) denied an 
effective date prior to September 25, 2000 for the award of 
service connection for chloracne; 3) denied a rating in 
excess of 40 percent for degenerative spondylosis of the 
lumbar spine; 4) granted a 30 percent rating for chloracne; 
5) granted a claim for a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance; and 6) denied a claim for a certificate of 
eligibility for assistance in acquiring specially adapted 
housing or a special home adaptation grant.  Pursuant to its 
authority under 38 C.F.R. § 19.9(a)(2) (2002), the Board 
undertook additional development of the following issues: 1) 
entitlement to service connection for heart disease secondary 
to PTSD; and 2) entitlement to SMC based on the need for 
regular aid and attendance, or on account of being 
housebound.

The veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2002, the parties filed a Joint Motion for Partial 
Remand and to Stay Proceedings.  The appellant moved to 
dismiss his claims of entitlement to earlier effective dates.  
The parties agreed that a remand was required because the 
Board decision did not present sufficient reasons or bases to 
support its conclusion that VA provided adequate notice 
pursuant to 38 U.S.C.A. § 5103(a).  By Order dated December 
12, 2002, the Court granted the motion for remand and vacated 
that part of the Board's decision that denied: 1) a rating in 
excess of 40 percent for degenerative spondylosis of the 
lumbar spine; 2) a rating in excess of 30 percent for 
chloracne; and 3) a certificate of eligibility for assistance 
in acquiring specially adapted housing or a special home 
adaptation grant.  The appeal as to the remaining issues 
(earlier effective dates) was dismissed.

In January 2003, the Board granted the veteran's motion to 
advance his appeal on the docket.  

In February 2003, the Board denied an initial rating in 
excess of 30 percent for chloracne and denied entitlement to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant.  
Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), the Board 
undertook additional development of the issue of entitlement 
to an initial disability rating in excess of 40 percent for 
the veteran's service-connected low back disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently invalidated 38 C.F.R. 
§ 19.9(a)(2) (which allowed the Board to undertake the action 
necessary for a proper appellate decision) because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver was of record in this case and in May 
2003, the Board remanded the developed issues (secondary 
service connection for heart disease; increased rating for a 
low back disability; and entitlement to SMC) so as to allow 
the RO to readjudicate the claims considering the newly 
obtained evidence, as well as evidence previously of record.  

By rating decision and supplemental statement of the case 
(SSOC) dated in January 2004, the RO 1) granted an increased 
evaluation for the veteran's low back disability to 60 
percent, effective April 1, 2000; 2) denied service 
connection for heart disease; and 3) denied entitlement to 
SMC.  

In December 2003, the veteran was awarded service connection 
for diabetes mellitus.  In the February 2004 informal hearing 
presentation, the veteran's representative indicated that the 
issue of entitlement to service connection for a heart 
disability should include consideration of whether such 
disability is secondary to or aggravated by the veteran's 
recently service-connected diabetes.  Accordingly, the Board 
has recharacterized the issue as stated above.

A report of contact dated in February 2004 indicates that the 
veteran wants to bring to the Board's attention that that 
issue of entitlement to special adaptive housing should be on 
the docket.  The Board acknowledges the veteran's request; 
however, this issue was denied by the Board in February 2003 
and is final.  See 38 C.F.R. § 20.1100 (2003).  A Motion for 
Reconsideration made by and on behalf of the veteran was 
entertained and denied later that year.  The Board does not 
currently have jurisdiction of that matter and it is referred 
to the RO for appropriate action.  

The issues of entitlement to service connection for heart 
disease and SMC are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary to an equitable disposition of the 
veteran's appeal regarding the evaluation of his low back 
disability.

2.  The veteran's low back disability is manifested by 
magnetic resonance imaging (MRI) findings of degenerative 
changes and annular bulge noted at L3-4 and L4-5; 
electrodiagnostic evidence of left S1 radiculopathy; absent 
ankle jerk on the left; 


diminished strength and weakness in the left lower extremity; 
generalized dysesthesia of the left lower extremity; and 
limitation of motion of the lumbar spine.  There is no 
evidence of ankylosis in the thoracolumbar spine.  

3.  The veteran's low back disability is evaluated as 60 
percent disabling, and this is the maximum schedular 
evaluation available for IDS under the rating criteria in 
effect prior to September 23, 2002.  There is no evidence of 
vertebral fracture or unfavorable ankylosis of the spine.
 
4.  Under the rating criteria in effect for the period from 
September 23, 2002 to September 25, 2003, the chronic 
orthopedic and neurologic manifestations associated with the 
veteran's low back disability approximate no more than severe 
limitation of motion of the lumbar spine and moderately 
severe incomplete paralysis of the sciatic nerve.  The 
maximum available schedular evaluation based on 
incapacitating episodes is 60 percent.

5.  Under the rating criteria in effect for the period 
beginning September 26, 2003, the objective neurologic 
abnormalities associated with the veteran's low back 
disability approximate no more than moderately severe 
incomplete paralysis of the sciatic nerve.  On examination in 
February 2003, forward flexion was to 65 degrees and the 
combined range of motion of the thoracolumbar spine was 
greater than 120 degrees, but not greater than 235 degrees.  
There is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  For the period prior to September 23, 2002, the criteria 
for an initial evaluation in excess of 60 percent for a low 
back disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5285, 5286 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

2.  For the period from September 23, 2002 to September 25, 
2003, the criteria for an evaluation in excess of 60 percent 
for a low back disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5285, 
5286, 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

3.  For the period beginning September 26, 2003, the criteria 
for an evaluation in excess of 60 percent for a low back 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes 5285, 5286, 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court also held that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The July 2000 rating decision, the August 2000 statement of 
the case (SOC), the February 2001 rating decision, the March 
2001 rating decision, the April 2001 SOC, the August 2001 
SSOC, the April 2002 Board decision, and the January 2004 
SSOC, collectively notified the veteran of the laws and 
regulations pertinent to his claims.  These documents also 
advised him of the evidence of record and of the reasons and 
bases for the decisions.  

Letter dated in February 2003 advised the veteran that there 
had been a change in the law regarding his claim for an 
increased rating for his low back disability, and further 
reminded him of the enactment of the VCAA.  The amended 
regulations regarding the evaluation of IDS and regarding 
VA's duty to assist were specifically set forth.  

The Board acknowledges that the schedule for rating 
disabilities of the spine was amended again effective 
September 26, 2003.  The veteran has not been specifically 
advised of the 2003 regulatory change.  The Board notes, 
however, that the recent amendment does not significantly 
alter the criteria for evaluating IDS that was implemented in 
September 2002.  IDS is still evaluated based on 
incapacitating episodes or the combined orthopedic and 
neurologic manifestations, whichever results in the higher 
evaluation.  Consequently, the Board finds that the veteran 
is not prejudiced by any lack of notification.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Letter dated in June 2003 notified the veteran that VA needed 
additional information or evidence in support of his claims.  
VA requested that the veteran identify treatment for his 
claimed disabilities.  Regarding private treatment records, 
VA requested that the veteran complete the appropriate 
authorizations or send the records himself.  Regarding VA 
treatment records, VA advised the veteran that it would 
request identified records.  This letter informed the veteran 
of the evidence that had been received in support of his 
claims.  This letter further advised the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency.  The veteran 
was notified that he must provide enough information about 
relevant records so that VA could request them and that it 
was his responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
agency.

Letter dated in October 2003 advised the veteran of the 
evidence necessary to substantiate his claims.  Specifically, 
that for secondary service connection on the basis of 
aggravation, the evidence must show that his current 
condition was aggravated by his service-connected PTSD.  For 
entitlement to SMC, he was advised that the evidence must 
show that he requires the need of another person or that he 
is housebound because of his service-connected disabilities.  
Regarding his claim for an increased rating for his low back 
disability, the veteran was requested to send any new 
evidence of IDS.  The veteran was again notified of the 
evidence that VA would obtain and of the information and 
evidence that he was responsible for providing.

Although the veteran has been advised to send any additional 
information or evidence, the above-referenced letters did not 
specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel recently held 
that the Court's statement in Pelegrini regarding the 
"fourth element" was "obiter dictum and is not binding on 
VA" and that "section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

In this case, VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudications denying his claims, 
and thus, the timing of the notice does not comply with the 
express requirements of Pelegrini.  While the Court did not 
address whether, and if so, how, the Secretary can properly 
cure a timing defect, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
As discussed above, the veteran has been notified of the 
evidence necessary to substantiate his claims, of the 
information and evidence he is responsible for providing, and 
of the evidence that VA would attempt to obtain and 
therefore, the content requirements of a VCAA notice have 
been fully satisfied in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a SSOC was provided in January 
2004.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  The Board notes that in reviewing 
AOJ determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, at 
421.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). 

Throughout the course of this appeal, the veteran has 
submitted VA medical records and various private medical 
records.  In keeping with the duty to assist, the veteran was 
provided VA examinations in October 2000, February 2003 and 
March 2003.  In June and October 2003, the veteran stated 
that he had no additional evidence to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand with respect to the veteran's claims for 
an increased rating for a back disability would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Increased Evaluation for Service-Connected Low Back 
Disability

The veteran was originally granted service connection for a 
low back disability (characterized as degenerative 
spondylosis, lumbar spine) in February 2001 and assigned a 40 
percent evaluation effective April 1, 2000.  In January 2004, 
the disability was recharacterized as IDS of the lumbar spine 
with radiculopathy left lower extremity, and the evaluation 
was increased to 60 percent effective April 1, 2000.  Letter 
dated in January 2004 notified the veteran of the increased 
evaluation and asked whether he was satisfied with the action 
taken on appeal.  The veteran did not respond and therefore, 
the Board presumes he is not satisfied and is still seeking a 
higher evaluation.  

Private medical records indicate that the veteran underwent a 
MRI of the lumbar spine in July 2000, which found the 
following: 1) mild desiccation at L3-4 with partial bilateral 
foraminal encroachment; 2) moderate desiccation at L4-5 with 
majority bilateral foraminal encroachment; and 3) no focal 
herniated nucleus pulposus (HNP) at any lumbar level.

VA outpatient records dated in 2000 reveal complaints of 
chronic back pain that radiates down the veteran's left leg.  
The veteran was to undergo neurosurgical evaluation.  

The veteran underwent a VA spine examination in October 2000.  
The examiner reviewed pertinent diagnostic tests.  The 
veteran reported having back problems since 1973 secondary to 
gait abnormalities due to his left foot disability.  His back 
hurts all of the time.  Precipitating factors are excessive 
standing and putting pressure.  The veteran came in a 
wheelchair for the examination.  

Physical examination revealed tenderness over the lumbar 
spine and also to the left of the lumbosacral spine.  Range 
of motion could not be performed because of the veteran's 
inability to bear weight on the left foot.  Functional loss 
secondary to low back pain was estimated as severe.  
Diagnosis included degenerative spondylosis of the lumbar 
spine.  The examiner opined that the veteran's current back 
disability was likely related to his service-connected left 
foot gunshot wound.  

In October 2000, the veteran underwent evaluation at the 
Alabama Neurological Clinic.  On examination, straight leg 
raising was positive at some 30-40 degrees on the left.  
Motor test was difficult to assess but there appeared to be 
weakness of the left leg of a mild degree.  Right leg and 
upper extremities were grossly normal.  Reflexes were trace 
throughout.  Electrodiagnostic studies (NCV/EMG) revealed 
left S1 radiculopathy.  Significant spasm was seen in the 
left anterior tibialis muscle, which would be suggestive of 
an L4/5 radiculopathy but certainly not diagnostic.  NCV 
findings were compatible with mild sensory neuropathy in the 
left lower extremity.  Impression included left S1 
radiculopathy with MRI scan of the lumbar spine showing no 
significant disc disease.

The veteran underwent another MRI of the lumbar spine in 
February 2001.  Degenerative findings and annular bulge were 
noted at L3-4 and L4-5.  No lateralization or stenosis was 
evident.  

VA outpatient records reveal multiple physical complaints, 
including complaints of back pain.  In December 2001, 
physical examination of the back was described as normal and 
neurological examination revealed no focal deficits.  In May 
2002, examination revealed low back tenderness and straight 
leg raising was positive on the right at 60 degrees.  
Neurological examination revealed decreased sensation in the 
left foot.  In October 2003, the veteran reported a backache 
"off and on" that improves with medication.  

The veteran underwent a VA spine examination in February 
2003.  The examiner reviewed the veteran's voluminous claims 
file and particular attention was paid to the October 2000 VA 
examination report and previous MRI reports.  Subjectively, 
the veteran reported that he is unable to place any pressure 
on his left foot and is in constant back pain.  He uses a 
wheelchair and a hospital bed.  The veteran is on medication 
with only partial relief of pain.  The veteran had difficulty 
standing and the examination was conducted with him leaning 
on a chair for support.

On physical examination, the veteran was able to flex the 
lumbosacral spine 65 degrees and extend 10 degrees.  Right 
and left lateral bending was to 15 degrees.  Right lateral 
rotation was to 65 degrees and left lateral rotation was to 
60 degrees.  Knee jerks bilaterally were +4.  Ankle jerk was 
+2 on the right, absent on the left.  The quadriceps strength 
was grade 5 on the right and grade 2 on the left.  Straight 
leg raising was positive at 65 degrees on the right and 45 
degrees on the left.  There was weakness in dorsiflexion of 
the left ankle and foot at grade 2, and this was normal grade 
5 on the right.  There was weakness in plantar flexion on the 
left ankle and foot, grade 1, and this was normal on the 
right.  The veteran had generalized dysesthesia of the left 
lower extremity.  There was tenderness over the lumbosacral 
spine but no paraspinal spasm was present.  There was a 
positive hip extension test bilaterally and there was 
tenderness of the left sciatic nerve.  

X-rays revealed some vertebral spurring at L5.  The posterior 
elements and disk spaces appeared normal.  There was mild 
degenerative spondylosis of the lumbosacral spine.  The 
examiner opined that the veteran has IDS of the lumbosacral 
spine, which is secondary to the service-connected 
spondylosis of the lumbar spine.  The veteran, when asked as 
to the total duration of any incapacitating episodes, advised 
that he spends 20 hours out of a day in bed rest at home.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

The veteran's low back disability was originally rated 
pursuant to Diagnostic Codes 5003-5292, which contemplate 
degenerative arthritis and limitation of motion of the lumbar 
spine.  The veteran's disability was subsequently 
recharacterized and evaluated under Diagnostic Code 5293.  
Under the criteria in effect prior to September 23, 2002, IDS 
that is postoperative, cured, warrants a noncompensable 
evaluation; IDS that is mild warrants a 10 percent 
evaluation; IDS that is moderate with recurring attacks 
warrants a 20 percent evaluation; IDS that is severe, with 
recurring attacks with intermittent relief warrants a 40 
percent evaluation; and IDS that is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief warrants a 
60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months (40 percent); with incapacitating 
episodes having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months (20 percent); 
and with incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.  Id.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  

The schedule for rating disabilities of the spine, including 
IDS and degenerative arthritis of the spine, was revised 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  See 68 Fed. Reg. 
51456-51457 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes remains as stated above and was not 
changed in September 2003.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

Prior to September 23, 2002, IDS was evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The 
veteran's low back disability is currently evaluated as 60 
percent disabling, and that is the maximum schedular 
evaluation available under this provision.

Other potentially applicable provisions, which provide for an 
evaluation in excess of 60 percent, include Diagnostic Codes 
5285 (residuals of vertebra fracture), and 5286 (complete 
ankylosis of the spine).  There is no evidence of a vertebral 
fracture or ankylosis.  Therefore, these provisions are not 
for application.  The Board has reviewed the rating criteria 
in effect prior to September 23, 2002, and finds that there 
is no basis upon which to award the veteran an evaluation in 
excess of 60 percent.

For the period from September 23, 2002 to September 25, 2003, 
the revised Diagnostic Code 5293 is also for consideration.  
Under this provision, IDS can be evaluated based either on 
the duration of incapacitating episodes or a combination of 
the chronic orthopedic and neurological manifestations.  

The Board finds that the veteran is not entitled to an 
evaluation in excess of 60 percent based on incapacitating 
episodes.  First, on review of the claims folder, there is no 
objective evidence of incapacitating episodes as defined by 
Note 1.  Further, 60 percent is the maximum schedular 
evaluation available based on incapacitating episodes.  

In terms of orthopedic manifestations, Diagnostic Code 5292 
is for consideration.  Under this provision, limitation of 
motion of the lumbar spine is evaluated as slight (10 
percent), moderate (20 percent), or severe (40 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The words "slight," "moderate" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2003).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2003).

On examination in October 2000, range of motion could not be 
performed, but functional loss secondary to low back pain was 
estimated as severe.  Examination in February 2003 revealed 
limitation of motion of the lumbar spine with extension being 
limited to 10 degrees.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran suffers 
from severe limitation of motion of the lumbar spine.  Under 
Diagnostic Code 5292, this equates to a 40 percent 
evaluation.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.59 as interpreted in DeLuca, supra.  There is no basis for 
a rating in excess of 40 percent based on limitation of 
motion due to any functional loss as the veteran is receiving 
the maximum schedular rating for limitation of motion of the 
lumbar spine, absent evidence of ankylosis.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

The evidence of record indicates a left S1 radiculopathy.  
Accordingly, the Board will evaluate the veteran's chronic 
neurological manifestations pursuant to Diagnostic Code 8520.  
Under this provision, complete paralysis of the sciatic 
nerve; the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of the knee 
weakened or (very rarely) lost warrants an 80 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2003).  
Incomplete paralysis of the sciatic nerve is evaluated as 
follows: severe, with marked muscular atrophy (60 percent); 
moderately severe (40 percent); moderate (20 percent); and 
mild (10 percent).  Id.  

The examinations of record do not indicate complete paralysis 
of the sciatic nerve.  Private neurological examination in 
October 2000 noted weakness in the left leg to a mild degree 
and reflexes were trace throughout.  Outpatient note dated in 
December 2001 noted that neurological examination revealed no 
focal deficits.  On examination in February 2003, ankle jerk 
was absent on the left and there was evidence of diminished 
strength and weakness on the left, along with generalized 
dysesthesia of the left lower extremity.  

The Board notes that the veteran is currently service-
connected for residuals of a gunshot wound to the left foot 
with loss of ambulation and short leg raise and incomplete 
paralysis, partial, intrinsic muscle of the left foot and is 
assigned a 40 percent evaluation.  It is unclear which 
symptoms are related to the radiculopathy associated with the 
veteran's IDS, as opposed to the veteran's service-connected 
foot disability.  Notwithstanding, and resolving reasonable 
doubt in the veteran's favor, the Board concludes that the 
neurologic findings associated with the veteran's IDS 
approximate moderately severe incomplete paralysis of the 
sciatic nerve and a 40 percent evaluation is warranted under 
Diagnostic Code 8520.  An evaluation in excess of 40 percent 
for neurologic manifestations is not warranted, as there is 
no evidence of marked muscular atrophy.  

The 40 percent evaluation for orthopedic manifestations 
(severe limitation of motion of the lumbar spine) and a 40 
percent evaluation for chronic neurologic manifestations 
(moderately severe incomplete paralysis of the sciatic nerve) 
combine to a 60 percent evaluation under the Combined Ratings 
Table at 38 C.F.R. § 4.25 (2003).  Thus, an evaluation in 
excess of 60 percent is not available under the revised 
Diagnostic Code 5293.

For the period beginning September 26, 2003, IDS is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  See 68 Fed. 
Reg. 51456-51457 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243).  

As indicated, the veteran is already receiving a 60 percent 
evaluation for his low back disability and a higher 
evaluation is not available based on incapacitating episodes.  

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As previously 
discussed, the Board determined that the objective neurologic 
manifestations associated with the veteran's IDS warrant a 40 
percent evaluation, and no more, pursuant to Diagnostic Code 
8520.  

On examination in February 2003, forward flexion was to 65 
degrees and combined range of motion of the thoracolumbar 
spine was greater than 120 degrees, but not greater than 235 
degrees.  The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion, and under the new criteria, these findings warrant a 
10 percent evaluation for orthopedic symptoms.  Thus, the new 
criteria are not more favorable to the veteran.  Given the 40 
percent evaluation assigned by the Board for neurologic 
abnormalities, entitlement to a combined rating in excess of 
60 percent would require a 50 percent evaluation for 
orthopedic manifestations.  Under the General Rating Formula, 
a 50 percent evaluation is warranted when there is evidence 
of unfavorable ankylosis of the entire thoracolumbar spine.  
On review, there is no medical evidence of unfavorable 
ankylosis and therefore, an evaluation in excess of 60 
percent is not warranted under the rating criteria currently 
in effect.

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for his low back 
disability, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

The Board has considered whether the veteran is entitled to a 
staged rating.  See Fenderson, supra.  On review of the 
evidence, the Board finds that at no time during the appeal 
period was an evaluation in excess of 60 percent warranted 
for the veteran's low back disability.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the objective evidence of record does not 
indicate the veteran is frequently hospitalized for his 
service-connected low back disability and there is no 
indication that it has a marked interference with employment 
beyond that contemplated in the schedular standards.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96 
(1996).


ORDER

Entitlement to an initial disability evaluation in excess of 
60 percent for a low back disability, characterized as IDS of 
the lumbar spine with radiculopathy left lower extremity, is 
denied.


REMAND

The veteran claims entitlement to service connection for a 
heart disability and SMC.  Medical evidence of record 
indicates that the veteran currently has heart disease.  The 
veteran contends that this disability is secondary to and/or 
has been aggravated by his service-connected PTSD and 
diabetes.  

Throughout the course of this appeal, the RO has considered 
whether the veteran's disability was secondary to his 
service-connected PTSD.  In December 2003, the veteran was 
awarded service connection for diabetes.  In February 2004, 
the veteran's representative asserted that the issue should 
be reframed to also consider the impact of the veteran's 
service-connected diabetes on his heart disability.  The RO 
has not had a chance to adjudicate this issue.  Since the 
adjudication of service connection for heard disease could 
effect eligibility for SMC, that matter must be re-
adjudicated also.  Consequently, a remand is required.

The February 2003 VA heart examiner reported that the 
veteran's PTSD and diabetes mellitus are risk factors for 
heart disease.  While the medical opinion discusses the 
veteran's various risk factors for heart disease, it does not 
specifically address whether the veteran's heart disease is 
proximately due to or the result of, or has been aggravated 
by the veteran's service-connected PTSD and/or diabetes.  As 
such, the Board finds that further medical opinion is 
necessary.  See 38 C.F.R. § 3.159(c)(4) (2003).

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

2.  The RO should return the February 
2003 VA heart examination report to the 
VA examiner who conducted the examination 
(Dr. F.W.) with a request for additional 
information.  If the original VA examiner 
is unavailable to provide the requested 
opinion, the RO should request the 
additional information from another VA 
examiner.  Further examination is not 
required because a current heart 
disability is conceded.  The claims 
folder should be available for review.  
The RO should specifically request that 
the examiner address the following: 1) is 
it more likely than not (i.e. probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's current heart disease is 
proximately due to or the result of his 
service-connected PTSD and/or diabetes; 
and 2) if the veteran's heart disease is 
not proximately due to his service-
connected PTSD and/or diabetes, is it 
more likely than not (i.e. probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
there is a degree of heart disability 
that would not be present but for the 
service-connected PTSD and diabetes.  All 
findings and the reasons and bases 
therefore should be set forth in detail.  

3.  Upon completion of the foregoing, and 
any additional development deemed 
appropriate, the RO should readjudicate 
the issues of entitlement to service 
connection for heart disease, to include 
consideration as secondary to/aggravated 
by service-connected PTSD and/or 
diabetes, and SMC on account of the need 
for the aid and assistance of another or 
by reason of being housebound.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



